Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: Claims 1-10 are drawn to a memory device comprising: a first interconnect; a second interconnect; 5a first string and a second string whose first ends are coupled in common to the first interconnect; a third string and a fourth string whose second ends are coupled in common to the second interconnect; a third interconnect coupled in common to second ends 10of the first string and the second string and to first ends of the third string and the fourth string; and a driver; wherein each of the first string, the second string, the third string, and the fourth string includes a first 15switch element and a memory cell coupled in series, the memory cell includes a second switch element and a resistance change element coupled in parallel, and the third interconnect is coupled to the driver via the first interconnect or the second interconnect, classified in G11C 13/003.
Group 2: Claims 11-32 are drawn to a memory device comprising a first conductive layer, at least a single second conductive layer, a third conductive layer, a fourth conductive layer, and a fifth conductive layer being stacked 20above a substrate in this order in a first direction; a first insulating layer splitting each of the first conductive layer, the second conductive layer, the third conductive layer, the fourth conductive layer, and the fifth conductive layer into a first portion and a second potion 25aligned in a second direction orthogonal to the first direction; - 114 -a second insulating layer splitting the first portion of the second conductive layer into a first sub portion and a second sub portion aligned in the second direction; a third insulating layer splitting the first portion of 5the fifth conductive layer into a first sub portion and a second sub portion aligned in the second direction; a first structure extending in the first direction in the first portion of the first conductive layer and the first sub portion of the second conductive layer, and being in 10contact with a lower surface of the first portion of the third conductive layer; a second structure extending in the first direction in the first portion of the first conductive layer and the second sub portion of the second conductive layer and being 15in contact with a lower surface of the first portion of the third conductive layer; a third structure extending in the first direction in the first portion of the fourth conductive layer and the first sub portion of the fifth conductive layer and being in 20contact with an upper surface of the first portion of the third conductive layer; and a fourth structure extending in the first direction in the first portion of the fourth conductive layer and the second sub portion of the fifth conductive layer and being 25in contact with an upper surface of the first portion of the third conductive layer, wherein- 115 - each of the first structure and the second structure includes: a first resistance change film extending in the first direction in the first conductive layer; 5a first semiconductor film extending in the first direction in the first conductive layer and the second conductive layer and being in contact with the first resistance change film in the first direction; and a first insulating film provided between the first 10conductive layer and the first semiconductor film and between the second conductive layer and the first semiconductor film; and each of the third structure and the fourth structure includes 15a second resistance change film extending in the first direction in the fourth conductive layer; a second semiconductor film extending in the first direction in the fourth conductive layer and the fifth conductive layer and being in contact with the second 20resistance change film in the first direction; and a second insulating film provided between the fourth conductive layer and the second semiconductor film and between the fifth conductive layer and the second semiconductor film, classified in G11C 13/0069.
Group 3: Claims 33-38 are drawn to a method of manufacturing a memory device, comprising steps of forming a first stacked structure that includes first insulating layers and first sacrificial layers alternately stacked in a first direction, a second sacrificial layer on an upper surface of an uppermost one of the first insulating Layers in the first direction, and a second insulating layer on an upper surface of the second sacrificial layer in the first direction; forming a plurality of third sacrificial layers each penetrating the first stacked structure; forming a third insulating layer splitting the second sacrificial layer into a first portion and a second portion aligned in a second direction orthogonal to the first direction; forming a fourth sacrificial layer on an upper surface of the plurality of third sacrificial layer in the first direction; forming on an upper surface of the fourth sacrificial layer in the first direction, a second stacked structure that includes fourth insulating layers and fifth sacrificial layers alternately stacked in the first direction, a sixth sacrificial layer on an upper surface of an uppermost one of the fourth insulating layers in the first direction, and a fifth insulating layer on an upper surface of the sixth sacrificial Laver in the first direction; forming a plurality of seventh sacrificial layers each penetrating the second stacked structure and being in contact with the fourth sacrificial layer; forming a sixth insulating layer splitting the sixth sacrificial Layer into a first portion and a second portion aligned in the second direction; removing the plurality of third sacrificial layers, the 15 fourth sacrificial layer, and the plurality of seventh sacrificial layers to form a first space from which the plurality of third sacrificial layers are removed, a second space from which the plurality of seventh sacrificial layers are removed, a third space which is a space from which the fourth sacrificial layer is removed and located between the first space and the second space with respect to the first direction, and a fourth space which a space from which the fourth sacrificial layer is removed and which is not the third space; forming a first semiconductor film in the first to fourth spaces; forming a first resistance change film so as to cover the first semiconductor film; forming a fifth space by removing the first sacrificial laver, the second sacrificial layer, the fifth sacrificial 5 layer, and the sixth sacrificial layer; and forming a conductor in the fifth space, classified in H01L 27/249.

2.	The inventions are independent or distinct, each from the other because:
Inventions (of group 1 or 2) & group 3 are related as product/device made & process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the products/devices of either group 1 or 2 inventions can be made by a different process having different sequence of steps such as, for example, laser etching, molding and/or depositing of multiple layers with different chemical compositions (or with no multiple sacrificial layers needed, etc.) than from the step sequences recited in process of group 3 invention.

3.	Additionally, the inventions of group 2 and group 1 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 
 In the instant case, the combination (group 2) as claimed does not require the particulars of the subcombination as claimed because the structure of group 2 does not require the forming step of “resistance change element” for a particular memory cell strings, while the subcombination has separate utility such as particular cell string structure for a non-volatile or NAND cell structure with interconnections, etc.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There are three separated & exhaustive search strategies required for these three distinct groups of inventions based on their divergent classification areas, thus create extensive time/efforts and examination burden for the examiner if restriction is not made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827